Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 07/06/21. Claims 6-15 are currently pending in the application, with claims 2 and 16-29 having being cancelled.  Accordingly, claims 1, 3-5, and 30-33 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(a) written description rejection of claim 31 has been fully considered.  Given that applicant has amended the claims to now recite a new method of preconditioning the heart against ischemia/reperfusion induced myocardial infarction (MI/R) comprising administering an AKR1A1 inhibitor, the examiner contends that the 112(a) rejection is now moot.  Consequently, the 112(a) rejection of claim 31 is hereby withdrawn.  

Applicant’s arguments with respect to the 112(a) scope of enablement rejection over claims 1, 3-5, and 30-31 have been considered but is not found persuasive.  Applicant argues that the amount of direction or guidance disclosed in the specification 


Though applicant has now attempted to establish a correlation between inhibition of S-nitrosylation and treatment of ischemic and/or renal diseases, the examiner contends that applicant has failed to establish what therapeutically effective amount of ANY and all and yet to be discovered AKR1A1 inhibitor correlates to the purported gene silencing observed and/or immunodepletion.  Since gene silencing completely abrogates the gene and would therefore show 100% complete inhibition of AKR1A1, nowhere in the specification did applicant test any AKR1A1 inhibitor and demonstrate that inhibition with a tested AKR1A1 inhibitor would result in similar inhibition as is observed in gene silencing and/or immunodepletion.  In fact, applicant failed to point out in the specification where a therapeutically effective amount of ANY AKR1A1 inhibitor was used to inhibit AKR1A1 activity and which resulted in increased S-nitrosylation or any effective amount of an AKR1A1 inhibitor that corresponded to the S-nitrosylation levels observed after gene silencing and/or immunodepletion.  Since applicant has yet to correlate their findings in gene silencing and immunodepletion to a contrasting protein inhibition method (i.e. how much of the amount of an inhibitor corresponds to the levels 
While applicant has stated on the record that it is known in the art that protein S-nitrosylation and/or NO administration is useful for treating myocardial ischemia, liver ischemia, pulmonary ischemia and brain ischemia, and while applicant further stated on the record the Appendix A-C4 indicates that absence or inhibition of SNO-CoAR leads to increase in S-nitrosylation, the examiner however disagrees with Applicant that the specification has disclosed an agent from the well-known class of AKR1A1 inhibitors that can regulate SNO-CoA to promote S-nitrosylation.  In fact, nowhere in applicant’s specification did applicant use the purported elected species, Imirestat, to treat any disease or disorder characterized by SNO deficiency.  Though applicant utilized immunodepletion and knockout models to demonstrate potential increase in SNO when AKR1A1 is deleted or depleted, the examiner maintains that applicant failed to demonstrate the use of any therapeutic amount of an AKR1A1 inhibitor that lead to increase in SNO or in S-nitrosylation or for treatment of any disease or disorders characterized by SNO deficiencies for that matter.  Given that protein inhibition is contrastingly different from gene ablation or immunodepletion, the examiner contends that undue experimentation would be needed to determine if the small organic inhibitor, Imirestat and yet to be discovered AKR1A1 inhibitors can in fact treat said disease and 

 Applicant’s arguments with respect to the 103(a) rejection over claims 1, 3-5, and 30-31 have been fully considered.  Applicant argues that York in view of Hwang does not teach or suggest a method of treating disorders associated with NO/SNO deficiency or benefiting from increased SNO in a subject by administering an AKR1A1 inhibitor to the subject in an amount effective to promote S-nitrosylation.  Specifically, Applicant argues that York teaches the use of spiro-hydantoin including Imirestat for treating complications arising from diabetes and vasculature membrane thickening, Applicant further argues that York does not teach or suggest the use of Imirestat to treat disorders comprising cerebrovascular ischemia, myocardial ischemia, limb ischemia, ischemic cardiomyopathy, renal ischemia, pulmonary ischemia, and pulmonary ischemia; and that such diseases are contrastingly different from diabetes and vasculature thickening membranes.  Additionally, applicant argues that York does not 
Hwang was therefore provided since he teaches cardioprotection of ischemic hearts by aldose reductase inhibitors.  Additionally, Hwang et al. teach that aldo-keto reductase (AKR) family is implicated in the development of vascular and neurological complications in diabetes, the same issues cited in York et al. in its background. Though Hwang teaches that it was unknown as to what the influence of AKR is in myocardial ischemia, Hwang et al. conducted tests to characterize the role of AKR in cardiac tissues.  Importantly, Hwang et al. teach that myocardial aldose reductase activity is increased by ischemia and that inhibition of aldose reductase exhibited less ischemic injury and improved cardiac function.  Consequently, one skilled in the art who followed the teachings of York would have found it obvious to try Imirestat for myocardial ischemia since York teaches the use of Imirestat for inhibiting AKR and in light of Hwang who teaches that inhibitors of AKR are useful in treating myocardial ischemia.  

Again, the examiner contends that Hwang et al. was provided to demonstrate that aldose reductase activity has been implicated in vascular complications and that protection can be provided in ischemic hearts by administering aldose reductase inhibitors.  As for Hwang et al. testing an AKR1B1 inhibitor and further Hwang demonstrated that ischemia increased myocardial aldose reductase activity and thus inhibition of such reductase led to less ischemic injury and improved cardiac function.  Though Hwang administered an AKR1B1 inhibitor, the examiner contends that one 
As for applicant’s continued arguments that one skilled in the art would be unaware would not lead to S-nitrosylation promotion, the examiner reminds applicant that promoting S-nitrosylation is a result effective variable that comes about as a result of administering the compounds of the invention of York. Since it is obvious to administer Imirestat as taught by York to inhibit AKR and given that Hwang teaches that AKR is involved in ischemic hearts, one skilled in the art would have found it obvious to administer Imirestat to treat myocardial ischemia and thus the limitation of promoting S-nitrosylation would have been met by the prior art. The examiner again reminds applicant that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus, the examiner maintains that irrespective if the prior art appreciated the promotion of S-nitrosylation is irrelevant as it is a result-effective variable that comes about as a result of administering the compound taught by the prior art to be an inhibitor of AKR, the same enzyme that is activated in myocardial ischemia.  Since the prior art teaches administration of AKR1A1 inhibitors, such promotion would necessarily ensue since it is a result of administering such compound.  Consequently, the examiner maintains that York in view of Hwang does indeed render obvious applicant’s invention.   

For the foregoing reasons, the 112(a) written description rejection over claim 31 is hereby withdrawn.  However, the 112(a) scope of enablement rejection on claims 1, 3-5, and 30-31 and 103(a) rejections were indeed proper.   In view of applicant’s amendment, the following 112(b) and modified 112(a) and 103 (a) Non-Final rejections are being made.  

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 31 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 31 recites the limitation "the heart" in claim 31, line 2 and “the reduction of troponin level” in claim 31, line 6.  Specifically, the claims contains no earlier recitation or limitation of said terms and thus is unclear as to what element the limitation was making reference to. As a result, there is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description
of the invention, and of the manner and process of making and using it, in such
full, clear, concise, and exact terms as to enable any person skilled in the art to
which it pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor or joint
inventor of carrying out the invention.

Claims 1, 3-5, and 30-33 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inducing S-nitrosylation by administering nitrite and while applicant is enabled for renoprotection by ablating the gene PKM2, does not reasonably provide enablement for treating any disorder associated with NO/SNO deficiency by administering any, every, and all AKR1A1 inhibitors including small organic molecules. Likewise, the examiner maintains that applicant has not enabled a method of preconditioning the heart against ischemia/reperfusion-induced myocardial infarction (MI/R) in a subject again comprising administering any and every AKR1A1 inhibitor at an amount effective to promote S-nitrosylation of proteins and to provide a cell protective effect as measured by troponin levels after myocardial infarction. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The instant claims are drawn to a method of treating disorders associated with NO/SNO deficiency or benefiting from increased SNO in a subject in need thereof, the method comprising: administering to the subject having a disorder associated with 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 

1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re
Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:


1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.

1. The nature of the invention, state and predictability of the art, and relative skill level
the examiner maintains that absent showing from applicant demonstrating treatment of an SNO/NO deficient disease and/or promotion of S-nitrosylation with a variety of AKR1A1 inhibitors applicant is not enabled for treating said diseases or disorders with an effective amount of an AKR1A1 inhibitor.  By the same token, given that applicant failed to provide evidence of any preconditioning treatment to promote S-nitrosylation or which demonstrates any protective signal involved in precondition of the heart by administering any AKR1A1 inhibitor, the examiner maintains that applicant has yet to enable any treatment of SNO-deficient disorders or any preconditioning treatment.  As a result, the examiner maintains that applicant has failed to enable the breadth of the claims.  

2.  The breadth of the claims
The claims are thus very broad insofar as they recite the “treatment NO/SNO deficient associated disorders with an effective amount of every single AKR1A1 inhibitor in existence”. Likewise, applicant recites preconditioning treatment of the heart again utilizing every single AKR1A1 inhibitor.  While some “treatment” might theoretically be possible for inducing S-nitrosylation with nitrite or providing renoprotection by ablating PMK2 gene, as a practical matter it is nearly impossible to achieve a treatment of the aforementioned disorders with NO/SNO deficiency with every single AKR1A1 inhibitor given their contrasting etiology and pathophysiology and given the contrasting mechanism of gene silencing, immunodepletion, and protein inhibition.

The amount of direction or guidance provided and the presence or absence of working examples
The specification provides no direction or guidance for the use of Imirestat, let alone every single AKR1A1 inhibitor in the treatment of any disorder associated with NO/SNO deficiency.  Moreover, applicant provides no evidence on how preconditioning of any heart occurs by administering any AKR1A1 inhibitor and that led to promotion of S-nitrosylation.  No reasonably specific guidance is provided concerning useful therapeutic protocols for said disease or preconditioning of the heart, other than induction of SNO products using nitrite or in the Appendix submitted on 4/23/20 demonstrating that ablation of PKM2 gene. The latter is corroborated by the working examples in the specification on pgs. 63-64 and paragraphs 00127-00128 and the Appendix submitted on 4/23/20.
4.  The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every instantly claimed AKR1A1 inhibitor could be predictably used for preconditioning the heart or for the treatment of said disorders associated with NO/SNO deficiency as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over York, B.M. (U.S. 4,436,745, previously cited) in view of Hwang et al. (The FASEB Journal, 2001, pgs. 1-15, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

York teaches inhibition of aldose reductase (i.e. AKR) activity with tetracyclic spiro-hydantoins (see abstract). Additionally, York teaches the use of spiro-hydantoin compounds with a substituted and unsubstituted in the treatment of complications arising from diabetes mellitus (see col. 1, lines 5-10). York further teaches that said enzyme is responsible for reducing aldoses at the expense of NADPH (see col. 1, lines 12-18). York also teaches that aldose reductase inhibitors prevent the production of aldoses that can cause vasculature basement membrane thickening and that inhibition of aldose reductase would prevent the production of polyols and would reduce nerve 
52 nM against AKR (see col. 16-17, table II-table III).

York et al. do not specifically teach treatment of myocardial ischemia utilizing Imirestat.  York et al. also do not specifically teach that the use of aldose reductase in myocardial ischemia.  Additionally, York et al. do not specifically teach promotion of S-nitrosylation of proteins in the subject.  

Hwang et al. teach that previous studies have demonstrated protection of ischemic hearts by an aldose reductase inhibitor but the presence and influence of aldose reductase in cardiac tissue remains unknown (see pg. 1, abstract).  However, Hwang et al. sought to study the role of AKR in cardiac tissue and determined their level of activity and effect in cardiac tissue (see pg. 1).  Importantly, Hwang et al. teach that ischemia increases myocardial aldose reductase activity and that such increases are due in part to activation by nitric oxide (NO; see pg. 1, abstract).  Of interest, Hwang et al. teach that inhibition of aldose reductase exhibited less ischemic injury and improved cardiac function (see abstract).  Thus, Hwang et al. teach that pharmacological 
With respect to S-nitrosylation promotion, the examiner contends that promoting S-nitrosylation is a result effective variable and thus such limitation is indeed met by the prior art since administration of Imirestat is taught by York for inhibiting aldose reductase. Since the prior art teaches administration of AKR1A1 inhibitors, such promotion would necessarily ensue since it is a result of administering such compound.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to utilize and obvious to try Imirestat to treat myocardial ischemia given that York teaches the use of potent aldose reductase inhibitors including Imirestat to treat vasculature impairment of any etiology and to inhibit AKR and in light of Hwang et al. who teach the use of aldose reductase inhibitors can be useful to treat myocardial ischemia and useful for cardioprotection.  Thus, given the teachings of York and Hwang, one of ordinary skill would have been motivated to utilize and try Imirestat to treat myocardial ischemia with the reasonable expectation of providing a method that is useful in inhibiting aldose reductase and a method useful in providing cardioprotection.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/21/2021